DETAILED ACTION (RCE)
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.
This NON-Final office action is responsive to the amendment filed on 02/12/2021. Claims 1, 3-4, 6-9 and 11-20 are pending in the case. Claims 1, 9 and 17 are independent claims. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
In view of Applicant’s amendments to claims 1, 3-4, 6-8 and 18-19, the 112(a) rejection of claims 1, 3-4, 6-8 and 18-19 have been withdrawn.
In view of Applicant’s amendments to claim 20, the 112(b) rejection of claim 20 have been withdrawn.
Applicant's amendments and arguments, filed 02/12/2021, with respect to the rejection of claims under 35 U.S.C. 103, have been fully considered and are persuasive. The original rejection under pre-AIA  35 U.S.C. § 103 is respectfully withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 3, 4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes; Andrew et al. (US Patent Application Pub. No. 20100153865 A1; hereinafter Barnes), in a view of Ryosuke Okubo (US Patent Application Pub. No. 20130305176 A1; hereinafter Okubo) and in a view of Ohrt; Curtis K. et al. (US Patent Application No. 7707505 B1; hereinafter Ohrt).

Regarding Claim 1 is an independent claim, Barnes discloses an apparatus for generating and outputting a sequence of at least one interactive image object for display using a graphical user interface, the interactive image objects associated with a computational workflow comprising a sequence of computational operations necessary to complete a global task, wherein one or more of the computational operations comprises a plurality of sub-tasks, the apparatus comprising a processor device configured to (Barnes: Fig:12): receive a user data input comprising a task request to perform the global task (Barnes: Fig: 11 and [0108]; user selects the “create a new website” option 1140, (“user selects create a new website and provide a task request”)); determine the sequence of computational operations for the workflow based upon the task request (Barnes: Fig: 12 and [0108]; environment creates a new mashup container in design mode to be filled with widgets from the widget catalog, and a “definition” stage 1200 (FIG. 12) of the process is displayed to the user that allows the user to define the contents of the mashup container, further into [0109]; defining the mashup container contents, the user can complete subsequent stages to add and configure product widgets into their composite application (in this case a “promotions” stage, an “offers” stage, and a “featured content” stage) (“examiner consider a “definition” stage 1200 with subsequent stages with requested task to create a new website”)); determine, that an operation of the sequence comprises a plurality of sub- tasks to be completed in sequence, each sub-task requiring at least one user input (Barnes: Fig:12 and [0108];  retrieve logo field 1210, and can enter a Uniform Resource locator (URL) in a field 1220 to link the composite application to a website, (“input data fields (examiner consider as sub-task”)); determine a sequence of interactive graphical image elements for receiving the user input, wherein each interactive graphical image element is associated with one of the plurality of sub-tasks for the operation (Barnes: Fig:12-15 and [0109]; all of the stages, the user can select whether to include the product in their composite application or not. If they do select a particular product, the user can configure the details of it, such as which particular promotions or offers they want to display); generate each of the interactive image objects based upon one or both of the determined computational operation or required user input, the interactive image objects each comprising at least one of the interactive graphical image elements; determine a duration of the workflow (Barnes: Fig:12 and [0108]; user selects the “create a new website” option 1140, the environment creates a new mashup container in design mode to be filled with widgets from the widget catalog, and a “definition” stage 1200 (FIG. 12) of the process is displayed to the user that allows the user to define the contents of the mashup container (“a “definition” stage 1200 includes image object such as “Bank Information” with associated graphical image elements such as input fields 1210 and 1220”);2 4817-9959-3436.1Serial No. 14/716,226 Attorney Doc. No. 831.01 / 55928.09700 Reply to Final Office Action mailed January 29, 2021output the interactive image objects for display in sequence (Barnes: Fig:12 and [0109]; defining the mashup container contents, the user can complete subsequent stages to add and configure product widgets into their composite application (in this case a “promotions” stage, an “offers” stage, and a “featured content” stage) (Barnes: Fig:12 and [0109]; defining the mashup container contents, the user can complete subsequent stages to add and configure product widgets into their composite application (in this case a “promotions” stage, an “offers” stage, and a “featured content” stage), 
Barnes may not necessarily teach determine a duration of the workflow; by applying, based on context data associated with the duration of the workflow, one or more object generation rules, wherein the configuration of the interactive image object comprises a number of the interactive graphical image elements to be displayed; and when displayed by the graphical user interface, each appear as a graphical image object comprising the determined number of interactive graphical image elements for receiving the user input, and wherein the determined number is modified at least once during the workflow based on the duration.
Okubo teaches determine a duration of the workflow; by applying, based on context data associated with the duration of the workflow (Okubo: [0064]; the input receiving unit 20 receives an input of information indicating attributes of an assumed user from the user, further see into [0064]; information for calculating the score indicating the level of proficiency of the assumed user may be information on the assumed user such as sex, age, service use time, and occupation of the assumed user (“examiner consider service use time as a duration of using workflow of an assumed user as a user context data here”), one or more object generation rules, wherein the configuration of the interactive image object comprises a number of the interactive graphical image elements to be displayed (Okubo: [0049]; UI configuration determining unit 10 may determine the configuration of the UI screen for an assumed user by determining the arrangement rule of the UI components on the UI screen according to the assumed user, further see into [0097]; UI configuration determining unit 10 can determine the configuration of the second UI screen in which the number of UI components to be simultaneously displayed on the display is smaller than that of the first UI screen according to an assumed user as a configuration of a UI screen for the assumed user, further see into [0098]; UI configuration determining unit 10 according to this embodiment determines the configuration of the UI screen employing a display method of dividing the UI screen into plural pages and sequentially displaying the plural pages on the display as the configuration of the second UI screen. That is, the designed UI components are arranged in plural pages and the designed UI components are sequentially arranged on the display every predetermined number, further see into [0101]; UI screen shown in FIGS. 9( a) to 9(f), each page of the UI screen shown in FIGS. 8( a) to 8(c) is further divided into two pages. Similarly, these plural pages are also displayed on the display in a predetermined order in response to an input of buttons of “to next page” and “to previous page” disposed in each page, (“ so Okubo precisely teaches that based on assumed user based on  context data of user, it determined how many input fields displays into each page and divided workflow into multiple pages and display it in sequence”)); and when displayed by the graphical user interface, each appear as a graphical image object comprising the determined number of interactive graphical image elements for receiving the user input, and wherein the determined number is modified at least once during the workflow based on the Okubo: Fig: 8(a)-(c) to 9(a)-(f) and [0099]; UI screen corresponding to the first UI screen shown in FIG. 2 is constructed by three pages shown in FIGS. 8(a) to 8(c). A UI screen corresponding to the first UI screen shown in FIG. 2 is constructed by six pages shown in FIGS. 9(a) to 9(f)).
It would have been obvious to one of ordinary skill in the art at a time the invention was made to combine a methods for generating and outputting a graphical user interface based upon requested task as taught in Barnes with further a methods to adjust an amount of information to be simultaneously displayed on a display with identity of information to be displayed on a user interface taught by Okubo especially noting that Okubo’s configuration of the UI screen display method of determine numbers of input elements display on each screen with dividing the UI screen into plural pages and sequentially displaying the plural pages on the display with Barnes’s methods for generating and outputting a graphical user interface based upon requested task in tabs. Thus, one of ordinary skill in the art would be motivated to make such a combination which generate ability to provide a technique of adjusting the amount of information to be simultaneously displayed on a display with identity of information to be displayed on a UI screen guaranteed and designing a UI screen suitable for an assumed user (Okubo: [0016]).

Barnes and Okubo may not necessarily teach determine the configuration of the interactive image objects,
Ohrt teaches determine  the configuration of the interactive image objects (Ohrt: Fig:3, Col:5 and Ln:25-30; Not only are the queries and information in each pane and sub-pane of a logical form dynamically determined based on user input information, but the tabs themselves (both the quantity of panes and the name of each pane) can be self-configuring based on the user input, further see into Col:5 and Ln:9-17; Each tabbed pane may require several browser screens of data to present the necessary queries and information relating to the logical form. Each screen or frame of data is referred to here as a sub-pane. A “Continue” button 380 (where present) prompts the user to step to the next sub-pane of information in the logical form. As will be appreciated by one of ordinary skill in the art, tabs 322, 332, 342, 352, and 362 and the Continue button 380 are all associated with hyperlinks that cause the display of a new data in displayed pane 320, further see into Col:6 and Ln:16-19; the user selects the Continue button from the driver summary sub-pane 420 (or if the “Vehicle” tab is selected), the vehicle summary sub-pane 435 is displayed if information on at least one vehicle is found in the database, (“So Ohrt does precisely teaches that determine configuration of tabs based on user input and also move to next tab by “Continue: button”)).
It would have been obvious to one of ordinary skill in the art at a time the invention was made to combine a methods for generating and outputting a graphical user interface based upon requested task as taught in Barnes and Okubo with further a methods to display intelligent user interface for an on-line, virtual application whereby user input customizes the subsequent display of application data and queries presented to the user/applicant taught by Ohrt especially noting that Ohrt teaches to determine the configuration of interactive image objects with Okubo’s configuration of the UI screen display method of determine numbers of input elements display on each screen with dividing the UI screen into plural pages and sequentially displaying the plural pages on the display. Thus, one of ordinary skill in the art would be motivated to make such a combination which generate ability to provide an intelligent application would better personalize the on-line application process to allow easy navigation from pane to pane using the tabs.

Regarding Claim 3 is a dependent on claim 1; Barnes, Okubo and Ohrt discloses an apparatus for generating and outputting an interactive image object for display:
Barnes and Ohrt may not necessarily teach wherein the object generation rules at least determine the graphical configuration of the interactive graphical image element within each of the interactive image objects.
Okubo teaches wherein the object generation rules at least determine the graphical configuration of the interactive graphical image element within each of the interactive image objects (Okubo: Fig:2-3 and [0053]; UI configuration determining unit 10 can determine an arrangement rule of simultaneously displaying all the designed UI components on a display, like the first UI screen shown in FIG. 2, and further see into [0055]; arrangement rules of the second UI screens shown in FIGS. 3 and 4 are smaller in the maximum number of UI components capable of being arranged in the same row than the arrangement rule of the first UI screen shown in FIG. 2. As a result, the second UI screens shown in FIGS. 3 and 4 are smaller in the display density of UI components than the first UI screen shown in FIG. 2 and thus the number of UI components simultaneously displayed on the display is also smaller, “Obviously displayed all list items as interaction field in a standard layout of design interface”).
It would have been obvious to one of ordinary skill in the art at a time the invention was made to combine a methods for generating and outputting a graphical user interface based upon requested task as taught in Barnes with further a methods to adjust an amount of information to be simultaneously displayed on a display with identity of information to be displayed on a user interface taught by Okubo. Thus, one of ordinary skill in the art would be motivated to make such a combination which generate ability to provide a technique of adjusting the amount of information to be simultaneously displayed on a display with identity of information to be displayed on a UI screen guaranteed and designing a UI screen suitable for an assumed user (Okubo: [0016]).

Regarding Claim 4 is a dependent on claim 1; Barnes, Okubo and Ohrt discloses an apparatus for generating and outputting an interactive image object for display:
Barnes and Ohrt may not necessarily teach wherein the processor device is configured to determine the relative positions of a plurality of interactive graphical elements within each of the interactive image objects.
Okubo teaches wherein the processor device is configured to determine the relative positions of a plurality of interactive graphical elements within each of the interactive image objects (Okubo: Fig:2-3 and [0055]; arrangement rules of the second UI screens shown in FIGS. 3 and 4 are smaller in the maximum number of UI components capable of being arranged in the same row than the arrangement rule of the first UI screen shown in FIG. 2. As a result, the second UI screens shown in FIGS. 3 and 4 are smaller in the display density of UI components than the first UI screen shown in FIG. 2 and thus the number of UI components simultaneously displayed on the display is also smaller, “Obviously displayed all list items as interaction field in a standard layout of design interface”).
It would have been obvious to one of ordinary skill in the art at a time the invention was made to combine a methods for generating and outputting a graphical user interface based upon requested task as taught in Barnes with further a methods to adjust an amount of information to be simultaneously displayed on a display with identity of information to be displayed on a user interface taught by Okubo. Thus, one of ordinary skill in the art would be motivated to make such a combination which generate ability to provide a technique of adjusting the amount of information to be simultaneously displayed on a display with identity of information to be displayed on a UI screen guaranteed and designing a UI screen suitable for an assumed user (Okubo: [0016]).

Regarding Claim 6 is a dependent on claim 1; Barnes, Okubo and Ohrt discloses an apparatus for generating and outputting an interactive image object for display:
Barnes and Ohrt may not necessarily teach wherein the processor device is configured to determine the context data using the task request.
Okubo teaches wherein the processor device is configured to determine the context data using the task request (Okubo: [0064]; the input receiving unit 20 receives an input of information indicating attributes of an assumed user from the user, further see into [0064]; information for calculating the score indicating the level of proficiency of the assumed user may be information on the assumed user such as sex, age, service use time, and occupation of the assumed user (“examiner consider service use time as a duration of using workflow of an assumed user as a user context data here”).
It would have been obvious to one of ordinary skill in the art at a time the invention was made to combine a methods for generating and outputting a graphical user interface based upon requested task as taught in Barnes with further a methods to adjust an amount of information to be simultaneously displayed on a display with identity of information to be displayed on a user interface taught by Okubo. Thus, one of ordinary skill in the art would be motivated to make such a combination which generate ability to provide a technique of adjusting the amount of information to be simultaneously displayed on a Okubo: [0016]).

Regarding Claim 18 is a dependent on claim 1; Barnes, Okubo and Ohrt discloses an apparatus for generating and outputting an interactive image object for display:
Barnes and Ohrt may not necessarily teach wherein the determined number is less than a predetermined maximum number when the duration exceeds a predefined maximum amount of time.
Okubo teaches wherein the determined number is less than a predetermined maximum number when the duration exceeds a predefined maximum amount of time (Okubo: [0064]; the input receiving unit 20 receives an input of information indicating attributes of an assumed user from the user, further see into [0064]; information for calculating the score indicating the level of proficiency of the assumed user may be information on the assumed user such as sex, age, service use time, and occupation of the assumed user (“examiner consider service use time as a duration of using workflow of an assumed user as a user context data here”).
It would have been obvious to one of ordinary skill in the art at a time the invention was made to combine a methods for generating and outputting a graphical user interface based upon requested task as taught in Barnes with further a methods to adjust an amount of information to be simultaneously displayed on a display with identity of information to be displayed on a user interface taught by Okubo. Thus, one of ordinary skill in the art would be motivated to make such a combination which generate ability to provide a technique of adjusting the amount of information to be simultaneously displayed on a display with identity of information to be displayed on a UI screen guaranteed and designing a UI screen suitable for an assumed user (Okubo: [0016]).

Regarding Claim 19 is a dependent on claim 1; Barnes, Okubo and Ohrt discloses an apparatus for generating and outputting an interactive image object for display:
Barnes and Ohrt may not necessarily teach wherein the processor device is further configured to determine a maximum time allowed for performance of the workflow and wherein the determined number 
Okubo teaches wherein the processor device is further configured to determine a maximum time allowed for performance of the workflow and wherein the determined number is modified based on a comparison of the duration of the workflow and the maximum time allowed for performance of the workflow (Okubo: [0064]; the input receiving unit 20 receives an input of information indicating attributes of an assumed user from the user, further see into [0064]; information for calculating the score indicating the level of proficiency of the assumed user may be information on the assumed user such as sex, age, service use time, and occupation of the assumed user (“examiner consider service use time as a duration of using workflow of an assumed user as a user context data here”), further see into [0101]; In the UI screen shown in FIGS. 9( a) to 9(f), each page of the UI screen shown in FIGS. 8( a) to 8(c) is further divided into two pages. Similarly, these plural pages are also displayed on the display in a predetermined order in response to an input of buttons of “to next page” and “to previous page” disposed in each page. The arrangement method of UI components on the UI screens shown in FIGS. 9(a) to 9(f), that is, the number of UI components or the interval between the UI components arranged in the same row, is the same as the first UI screen shown in FIG. 2).
It would have been obvious to one of ordinary skill in the art at a time the invention was made to combine a methods for generating and outputting a graphical user interface based upon requested task as taught in Barnes with further a methods to adjust an amount of information to be simultaneously displayed on a display with identity of information to be displayed on a user interface taught by Okubo. Thus, one of ordinary skill in the art would be motivated to make such a combination which generate ability to provide a technique of adjusting the amount of information to be simultaneously displayed on a display with identity of information to be displayed on a UI screen guaranteed and designing a UI screen suitable for an assumed user (Okubo: [0016]).


Claims 7, 9, 11-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes, in a view of Okubo, in a view of Ohrt as applied to claims 1 and 9, and in a further view of Kenneth Abbott et al. (US 20030046401 A1; hereinafter Abbott).

Regarding Claim 7 is a dependent on claim 1; Barnes, Okubo and Ohrt discloses an apparatus for generating and outputting an interactive image object for display:
Barnes, Okubo and Ohrt may not necessarily teach assign a priority value to each of the sequence of computational operations; and generate the sequence of interactive image objects based on the priority.
Abbott teaches assign a priority value to each of the sequence of computational operations; and generate the sequence of interactive image objects based on the priority (Abbott; ¶0494; Number of elements in the task, further into ¶1845; Task priority is concerned with order. The order may refer to the order in which the steps in the task must be completed or order may refer to the order in which a series of tasks must be performed and further into ¶2040; attributes listed in this spreadsheet are intended to be illustrative. There could be many more attributes that characterize a UI design which including "Characterizes how the UI design presents task priority”). 
It would have been obvious to one of ordinary skill in the art at a time the invention was made to combine a methods for generating and outputting a graphical user interface based upon requested task as taught in Barnes, Okubo and Ohrt with further a methods for displaying a graphical user interface based upon generation rules taught by Abbott. Thus, one of ordinary skill in the art would be motivated to make such a combination which generate ability to provide such dynamic modification of a UI would provide significant benefits in a wide variety of situations and reduce complexity, cumbersome, and time-consuming to navigate and accessing applications.

Regarding Claim 9 is an independent claim, Barnes discloses a method for generating and outputting a sequence of at least one interactive image object for display using a graphical user interface, the interactive image objects associated with a computational workflow comprising a sequence of computational operations necessary to complete a global task, wherein one or more of the computational Barnes: Fig: 12): receiving a user data input comprising a task request to perform the global task (Barnes: Fig: 11 and [0108]; user selects the “create a new website” option 1140, (“user selects create a new website and provide a task request”)); determining the sequence of computational operations for the workflow based upon the task request (Barnes: Fig: 12 and [0108]; environment creates a new mashup container in design mode to be filled with widgets from the widget catalog, and a “definition” stage 1200 (FIG. 12) of the process is displayed to the user that allows the user to define the contents of the mashup container, further into [0109]; defining the mashup container contents, the user can complete subsequent stages to add and configure product widgets into their composite application (in this case a “promotions” stage, an “offers” stage, and a “featured content” stage) (“examiner consider a “definition” stage 1200 with subsequent stages with requested task to create a new website”)); determine, that an operation of the sequence comprises a plurality of sub- tasks to be completed in sequence, each sub-task requiring at least one user input (Barnes: Fig:12 and [0108];  retrieve logo field 1210, and can enter a Uniform Resource locator (URL) in a field 1220 to link the composite application to a website, (“input data fields (examiner consider as sub-task”)); determining a sequence of interactive graphical image elements for receiving the user input, wherein each interactive graphical image element is associated with one of the plurality of sub-tasks for the operation (Barnes: Fig:12-15 and [0109]; all of the stages, the user can select whether to include the product in their composite application or not. If they do select a particular product, the user can configure the details of it, such as which particular promotions or offers they want to display); generating, using a processor, each of the interactive image objects based upon any one or more of, the determined computational operation or required user input, the interactive image objects each comprising at least one of the interactive graphical image elements (Barnes: Fig:12 and [0108]; user selects the “create a new website” option 1140, the environment creates a new mashup container in design mode to be filled with widgets from the widget catalog, and a “definition” stage 1200 (FIG. 12) of the process is displayed to the user that allows the user to define the contents of the mashup container (“a “definition” stage 1200 includes image object such as “Bank Information” with associated graphical image elements such as input fields 1210 and 1220”); 44817-9959-Barnes: Fig:12 and [0109]; defining the mashup container contents, the user can complete subsequent stages to add and configure product widgets into their composite application (in this case a “promotions” stage, an “offers” stage, and a “featured content” stage) (Barnes: Fig:12 and [0109]; defining the mashup container contents, the user can complete subsequent stages to add and configure product widgets into their composite application (in this case a “promotions” stage, an “offers” stage, and a “featured content” stage),

Barnes may not necessarily teach determining context data associated the workflow including a sex of a user of the graphical user interface; by applying, based on the context data, one or more object generation rules, wherein the configuration of the interactive image object comprises a location of the interactive graphical image elements to be displayed; and wherein the interactive image objects, when displayed by the graphical user interface, each appear as a graphical image object comprising the determined number of interactive graphical image elements for receiving the user input. Reply to Final Office Action mailed January 29, 2021
Okubo teaches determining context data associated the workflow including a sex of a user of the graphical user interface (Okubo: [0064]; the input receiving unit 20 receives an input of information indicating attributes of an assumed user from the user, further see into [0064]; information for calculating the score indicating the level of proficiency of the assumed user may be information on the assumed user such as sex, (“examiner consider attributes of an assumed user as a user context data here”); by applying, based on the context data, one or more object generation rules, wherein the configuration of the interactive image object comprises a location of the interactive graphical image elements to be displayed (Okubo: [0049]; UI configuration determining unit 10 may determine the configuration of the UI screen for an assumed user by determining the arrangement rule of the UI components on the UI screen according to the assumed user, further see into [0097]; UI configuration determining unit 10 can determine the configuration of the second UI screen in which the number of UI components to be simultaneously displayed on the display is smaller than that of the first UI screen according to an assumed user as a configuration of a UI screen for the assumed user, further see into [0098]; UI configuration determining unit 10 according to this embodiment determines the configuration of the UI screen employing a display method of dividing the UI screen into plural pages and sequentially displaying the plural pages on the display as the configuration of the second UI screen. That is, the designed UI components are arranged in plural pages and the designed UI components are sequentially arranged on the display every predetermined number, further see into [0101]; UI screen shown in FIGS. 9( a) to 9(f), each page of the UI screen shown in FIGS. 8( a) to 8(c) is further divided into two pages. Similarly, these plural pages are also displayed on the display in a predetermined order in response to an input of buttons of “to next page” and “to previous page” disposed in each page, (“ so Okubo precisely teaches that based on assumed user based on  context data of user, it determined how many input fields displays into each page and divided workflow into multiple pages and display it in sequence”)); and wherein the interactive image objects, when displayed by the graphical user interface, each appear as a graphical image object comprising the determined number of interactive graphical image elements for receiving the user input (Okubo: Fig: 8(a)-(c) to 9(a)-(f) and [0099]; UI screen corresponding to the first UI screen shown in FIG. 2 is constructed by three pages shown in FIGS. 8(a) to 8(c). A UI screen corresponding to the first UI screen shown in FIG. 2 is constructed by six pages shown in FIGS. 9(a) to 9(f)).
It would have been obvious to one of ordinary skill in the art at a time the invention was made to combine a methods for generating and outputting a graphical user interface based upon requested task as taught in Barnes with further a methods to adjust an amount of information to be simultaneously displayed on a display with identity of information to be displayed on a user interface taught by Okubo especially noting that Okubo’s configuration of the UI screen display method of determine numbers of input elements display on each screen with dividing the UI screen into plural pages and sequentially displaying the plural pages on the display with Barnes’s methods for generating and outputting a graphical user interface based upon requested task in tabs. Thus, one of ordinary skill in the art would be motivated to make such a combination which generate ability to provide a technique of adjusting the amount of information to be simultaneously displayed on a display with identity of information to be Okubo: [0016]).

Barnes and Okubo may not necessarily teach determine the configuration of the interactive image objects, 
Ohrt teaches determine  the configuration of the interactive image objects in each of the interactive image objects (Ohrt: Fig:3, Col:5 and Ln:25-30; Not only are the queries and information in each pane and sub-pane of a logical form dynamically determined based on user input information, but the tabs themselves (both the quantity of panes and the name of each pane) can be self-configuring based on the user input, further see into Col:5 and Ln:9-17; Each tabbed pane may require several browser screens of data to present the necessary queries and information relating to the logical form. Each screen or frame of data is referred to here as a sub-pane. A “Continue” button 380 (where present) prompts the user to step to the next sub-pane of information in the logical form. As will be appreciated by one of ordinary skill in the art, tabs 322, 332, 342, 352, and 362 and the Continue button 380 are all associated with hyperlinks that cause the display of a new data in displayed pane 320, further see into Col:6 and Ln:16-19; the user selects the Continue button from the driver summary sub-pane 420 (or if the “Vehicle” tab is selected), the vehicle summary sub-pane 435 is displayed if information on at least one vehicle is found in the database, (“So Ohrt does precisely teaches that determine configuration of tabs based on user input and also move to next tab by “Continue: button”)).
It would have been obvious to one of ordinary skill in the art at a time the invention was made to combine a methods for generating and outputting a graphical user interface based upon requested task as taught in Barnes and Okubo with further a methods to display intelligent user interface for an on-line, virtual application whereby user input customizes the subsequent display of application data and queries presented to the user/applicant taught by Ohrt especially noting that Ohrt teaches to determine the configuration of interactive image objects with Okubo’s configuration of the UI screen display method of determine numbers of input elements display on each screen with dividing the UI screen into plural pages and sequentially displaying the plural pages on the display. Thus, one of ordinary skill in the art would be 

Barnes, Okubo and Ohrt may not necessarily teach wherein the location is selected based on the sex of the user using a first layout rule for men and a second layout rule differing from the first layout rule for women; and.
Abbott teaches wherein the location is selected based on the sex of the user using a first layout rule for men and a second layout rule differing from the first layout rule for women ([0929[-[0938]; Exemplary UI Design Implementation for Changes in Field of View: The following list contains examples of UI design implementations for how the computing system might respond to a change in field of view. If the field of view for the visual presentation is more than 28°, then the UI might: Display the most important information at the center of the visual presentation surface. Devote more of the UI to text (“Examiner consider this presentation for men”). Use periphicons outside of the field of view. If the field of view for the visual presentation is less than 28°, then the UI might: Restrict the size of the font allowed in the visual presentation. For example, instead of listing “Monday, Tuesday, and Wednesday,” and so on as choices, the UI might list “M, Tu, W” instead, (“Examiner consider this presentation for women, as due to men's and women's different levels of peripheral vision. Hence this context data may be used by an element layout rule to put all the elements in a center stacked formation for a man, but allow the same elements to be distributed width ways on the screen for a woman)); and, 
It would have been obvious to one of ordinary skill in the art at a time the invention was made to combine a methods for generating and outputting a graphical user interface based upon requested task as taught in Barnes, Okubo and Ohrt with further a methods for displaying a graphical user interface based upon generation rules taught by Abbott. Thus, one of ordinary skill in the art would be motivated to make such a combination which generate ability to provide such dynamic modification of a UI would provide significant benefits in a wide variety of situations and reduce complexity, cumbersome, and time-consuming to navigate and accessing applications.

Regarding Claim 14 is a dependent on claim 9; Barnes, Okubo, Ohrt and Abbott discloses an apparatus for generating and outputting an interactive image object for display:
Barnes Ohrt and Abbott may not necessarily teach wherein the processor is configured to determine the required computational operation using the context data.
Okubo teaches wherein the processor is configured to determine the required computational operation using the context data (Okubo: [0065]; an input of which is received by the input receiving unit 20, indicating attributes of the assumed user is sent to the UI configuration determining unit 10. Then, the UI configuration determining unit 10 determines the configuration of the UI screen corresponding to the assumed user on the basis of the information indicating the acquired attributes of the assumed user).
It would have been obvious to one of ordinary skill in the art at a time the invention was made to combine a methods for generating and outputting a graphical user interface based upon requested task as taught in Barnes with further a methods to adjust an amount of information to be simultaneously displayed on a display with identity of information to be displayed on a user interface taught by Okubo. Thus, one of ordinary skill in the art would be motivated to make such a combination which generate ability to provide a technique of adjusting the amount of information to be simultaneously displayed on a display with identity of information to be displayed on a UI screen guaranteed and designing a UI screen suitable for an assumed user (Okubo: [0016]).

Regarding claim 11, a dependent claim is similar in scope to claim 3 and is rejected similarly.  

Regarding claim 12, a dependent claim is similar in scope to claim 4 and is rejected similarly.

Regarding claim 13, a dependent claim is similar in scope to claim 6 and is rejected similarly. 

Regarding claim 15, a dependent claim is similar in scope to claim 7 and is rejected similarly.

claim 17, an independent claim is similar in scope to claim 9 and is rejected similarly.


Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes, in a view of Okubo, in a view of Ohrt as applied to claims 1 and 9 and in a further view of Ted G. Glaza (US Patent Application Pub. No. 20130111382 A1; hereinafter Glaza).

Regarding Claim 8 is a dependent on claim 1; Barnes, Okubo and Ohrt discloses an apparatus for generating and outputting an interactive image object for display:
Barnes, Okubo and Ohrt may not necessarily teach a communication device for transmitting each of the interactive image object to a remote device for display.
Glaza teaches a communication device for transmitting each of the interactive image object to a remote device for display (Glaza: ¶0017; invention may also be practiced in distributed system environments where local and remote computer systems that are linked (either by hardwired data links, wireless data links, or by a combination of hardwired and wireless data links) through a network, each perform tasks (e.g. cloud computing, cloud services and the like)).
It would have been obvious to one of ordinary skill in the art at a time the invention was made to combine a methods for generating and outputting a graphical user interface based upon requested task as taught in Barnes, Okubo and Ohrt with further a methods to transmitting user interface on a remote computing device taught by Glaza. Thus, one of ordinary skill in the art would be motivated to make such a combination which generate ability to provide a user or application developer may be able to customize how a user interacts with a software application UI to care for customized element layouts in a user interface (Glaza: [0032]).

Regarding claim 16, a dependent claim is similar in scope to claim 8 and is rejected similarly.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Barnes, in a view of Okubo, in a view of Ohrt and in a further view of Murillo; Oscar E. (US Patent Application Pub. No. 20090055739 A1; hereinafter Murillo).

Regarding Claim 20 is an independent claim, Barnes discloses a method for generating and outputting a sequence of at least one interactive image object for display using a graphical user interface, the interactive image objects associated with a computational workflow comprising a sequence of computational operations necessary to complete a global task, wherein one or more of the computational operations comprises a plurality of sub-tasks, the method comprising (Barnes: Fig:12): receiving a user data input comprising a task request to perform the global task (Barnes: Fig: 11 and [0108]; user selects the “create a new website” option 1140, (“user selects create a new website and provide a task request”)); determining the sequence of computational operations for the workflow based upon the task request  (Barnes: Fig: 12 and [0108]; environment creates a new mashup container in design mode to be filled with widgets from the widget catalog, and a “definition” stage 1200 (FIG. 12) of the process is displayed to the user that allows the user to define the contents of the mashup container, further into [0109]; defining the mashup container contents, the user can complete subsequent stages to add and configure product widgets into their composite application (in this case a “promotions” stage, an “offers” stage, and a “featured content” stage) (“examiner consider a “definition” stage 1200 with subsequent stages with requested task to create a new website”)); determining that an operation of the sequence comprises a plurality of sub-tasks to be completed in sequence, each sub-task requiring at least one user input (Barnes: Fig:12 and [0108];  retrieve logo field 1210, and can enter a Uniform Resource locator (URL) in a field 1220 to link the composite application to a website, (“input data fields (examiner consider as sub-task”)); determining a sequence of interactive graphical image elements for receiving the user input, wherein each interactive graphical image element is associated with one of the plurality of sub-tasks for the operation (Barnes: Fig:12-15 and [0109]; all of the stages, the user can select whether to include the product in their composite application or not. If they do select a particular product, the user can configure the details of it, such as which particular promotions or offers they want to display); operations or required user input, the interactive image objects each comprising at least one of the interactive graphical image elements (Barnes: Fig:12 and [0108]; user selects the “create a new website” option 1140, the environment creates a new mashup container in design mode to be filled with widgets from the widget catalog, and a “definition” stage 1200 (FIG. 12) of the process is displayed to the user that allows the user to define the contents of the mashup container (“a “definition” stage 1200 includes image object such as “Bank Information” with associated graphical image elements such as input fields 1210 and 1220”); outputting the interactive image objects for display (Barnes: Fig:12 and [0109]; defining the mashup container contents, the user can complete subsequent stages to add and configure product widgets into their composite application (in this case a “promotions” stage, an “offers” stage, and a “featured content” stage) (Barnes: Fig:12 and [0109]; defining the mashup container contents, the user can complete subsequent stages to add and configure product widgets into their composite application (in this case a “promotions” stage, an “offers” stage, and a “featured content” stage),
 4817-9959-3436.1Serial No. 14/716,226 Attorney Doc. No. 831.01 / 55928.09700 Reply to Final Office Action mailed January 29, 2021	Barnes may not necessarily teach by applying, based on the context data, one or more object generation rules, [determining the configuration of the interactive image objects], wherein the configuration of the interactive image objects comprises at least one of limiting an amount of information presented in the interactive graphical image elements, selecting a location or layout of the interactive graphical image elements to be displayed in each of the interactive image objects, and defining a size or order of display of the interactive image objects; and wherein the interactive image objects, when displayed by the graphical user interface, each appear as a graphical image object comprising the determined number of interactive graphical image elements for receiving the user input.
Okubo teaches by applying, based on the context data, one or more object generation rules, [determining the configuration of the interactive image objects], wherein the configuration of the interactive image objects comprises at least one of limiting an amount of information presented in the interactive graphical image elements, selecting a location or layout of the interactive graphical image elements to be displayed in each of the interactive image objects, and defining a size or order of display of the interactive image Okubo: [0049]; UI configuration determining unit 10 may determine the configuration of the UI screen for an assumed user by determining the arrangement rule of the UI components on the UI screen according to the assumed user, further see into [0097]; UI configuration determining unit 10 can determine the configuration of the second UI screen in which the number of UI components to be simultaneously displayed on the display is smaller than that of the first UI screen according to an assumed user as a configuration of a UI screen for the assumed user, further see into [0098]; UI configuration determining unit 10 according to this embodiment determines the configuration of the UI screen employing a display method of dividing the UI screen into plural pages and sequentially displaying the plural pages on the display as the configuration of the second UI screen. That is, the designed UI components are arranged in plural pages and the designed UI components are sequentially arranged on the display every predetermined number, further see into [0101]; UI screen shown in FIGS. 9( a) to 9(f), each page of the UI screen shown in FIGS. 8( a) to 8(c) is further divided into two pages. Similarly, these plural pages are also displayed on the display in a predetermined order in response to an input of buttons of “to next page” and “to previous page” disposed in each page, (“ so Okubo precisely teaches that based on assumed user based on  context data of user, it determined how many input fields displays into each page and divided workflow into multiple pages and display it in sequence”)); and, wherein the interactive image objects, when displayed by the graphical user interface, each appear as a graphical image object comprising the determined number of interactive graphical image elements for receiving the user input (Okubo: Fig: 8(a)-(c) to 9(a)-(f) and [0099]; UI screen corresponding to the first UI screen shown in FIG. 2 is constructed by three pages shown in FIGS. 8(a) to 8(c). A UI screen corresponding to the first UI screen shown in FIG. 2 is constructed by six pages shown in FIGS. 9(a) to 9(f)).
It would have been obvious to one of ordinary skill in the art at a time the invention was made to combine a methods for generating and outputting a graphical user interface based upon requested task as taught in Barnes with further a methods to adjust an amount of information to be simultaneously displayed on a display with identity of information to be displayed on a user interface taught by Okubo. Thus, one of ordinary skill in the art would be motivated to make such a combination which generate Okubo: [0016]).

Barnes and Okubo may not necessarily teach determine  the configuration of the interactive image objects,
Ohrt teaches determine  the configuration of the interactive image objects (Ohrt: Fig:3, Col:5 and Ln:25-30; Not only are the queries and information in each pane and sub-pane of a logical form dynamically determined based on user input information, but the tabs themselves (both the quantity of panes and the name of each pane) can be self-configuring based on the user input, further see into Col:5 and Ln:9-17; Each tabbed pane may require several browser screens of data to present the necessary queries and information relating to the logical form. Each screen or frame of data is referred to here as a sub-pane. A “Continue” button 380 (where present) prompts the user to step to the next sub-pane of information in the logical form. As will be appreciated by one of ordinary skill in the art, tabs 322, 332, 342, 352, and 362 and the Continue button 380 are all associated with hyperlinks that cause the display of a new data in displayed pane 320, further see into Col:6 and Ln:16-19; the user selects the Continue button from the driver summary sub-pane 420 (or if the “Vehicle” tab is selected), the vehicle summary sub-pane 435 is displayed if information on at least one vehicle is found in the database, (“So Ohrt does precisely teaches that determine configuration of tabs based on user input and also move to next tab by “Continue: button”)).
It would have been obvious to one of ordinary skill in the art at a time the invention was made to combine a methods for generating and outputting a graphical user interface based upon requested task as taught in Barnes and Okubo with further a methods to display intelligent user interface for an on-line, virtual application whereby user input customizes the subsequent display of application data and queries presented to the user/applicant taught by Ohrt especially noting that Ohrt teaches to determine the configuration of interactive image objects with Okubo’s configuration of the UI screen display method of determine numbers of input elements display on each screen with dividing the UI screen into plural pages 

Barnes, Okubo and Ohrt may not necessarily teach determining context data associated with the workflow including real-time determination of visibility of a user running through the workflow; 7
Murillo teaches determining context data associated with the workflow including real-time determination of visibility of a user running through the workflow (Murillo: [0020]; user state may also be inferred based at least in part on sensor data, such as eye strain, fatigue, degree of task focus, cognitive load, and the like. Such user state may be inferred based at least in part on user sensor data, ambient sensor data, context data, and/or context patterns, or the like, further see into Fig:4 and [0023];  a diagram of example UI in two different formats 410 and 420. UI 410 depicts a table displayed in a high-contrast format. UI 420 depicts the same table adapted to a low-contrast format. Such an example context-aware UI adaptation may be made over time to compensate for inferred eye strain and/or fatigue. Many other adaptations may be made using an AUP system and method); 7
It would have been obvious to one of ordinary skill in the art at a time the invention was made to combine a methods for generating and outputting a graphical user interface based upon requested task as taught in Barnes, Okubo and Ohrt with further methods for context-aware adaptation of user interface where monitored context includes ambient environmental and temporal conditions, user state taught by Murillo. Thus, one of ordinary skill in the art would be motivated to make such a combination which generate ability to provide such context-aware adaptation of user interface for an optimized user experience such as when an interface fits the user, they learn the program faster, and they perform program tasks more efficiently.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITISHA N PARBADIA whose telephone number is (571)270-0683. The examiner can normally be reached Monday 9am -5pm and Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145